     Case 2:19-cv-01469-JAM-CKD Document 49 Filed 08/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                       SACRAMENTO DIVISION
11

12
     KEENAN WILKINS,                                        2:19-cv-01469 JAM CKD P
13
                                           Plaintiff,
14                                                          [PROPOSED] ORDER
                   v.
15

16   CONNIE GIPSON, et al.,
17                                       Defendants.
18

19          Defendants C. Gipson, S. Heslop, R. Diaz, J. Miller, L. Shadrick, and M. Smith have

20   applied, ex parte, to modify the “Order Referring Case to Post-Screening ADR Project and

21   Staying Case for 120 Days” (ECF No. 46). Having considered the application, the Court finds

22   good cause to grant this request. Accordingly, IT IS HEREBY ORDERED THAT:

23          1.     Defendants’ application to modify the referral order is GRANTED.

24          2.     The Order Referring Case to Post-Screening ADR Project and Staying Case for

25   120 Days (ECF No. 45) is modified as follows:

26                 a.      Defendants shall contact the Courtroom Deputy by October 25, 2021 to

27   schedule a settlement conference.

28   ///
                                                        1
                                                                   [Proposed] Order (2:19-cv-01469 JAM CKD)
     Case 2:19-cv-01469-JAM-CKD Document 49 Filed 08/13/21 Page 2 of 2


 1                 b.     The deadline for Defendants to opt out of the Post-Screening ADR Project

 2   is extended to November 23, 2021.

 3                 c.     This action is stayed until January 24, 2022.

 4          3.     All other provisions of the Order Referring Case to Post-Screening ADR Project

 5   and Staying Case for 120 Days (ECF No. 45) shall remain in effect.

 6

 7          IT IS SO ORDERED.

 8

 9   Dated: August 13, 2021
10                                                  _____________________________________
                                                    CAROLYN K. DELANEY
11                                                  UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
                                                               [Proposed] Order (2:19-cv-01469 JAM CKD)
